Acknowledgments
1. 	Applicant’s amendment, filed on 7/20/2022 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20220725, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
4.	Applicant’s response, filed on 7/20/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 103 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
5.	Claim(s) 1-20 are allowed.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Patent 9,600,808 to Gomez) which discloses
a payment card system uses a static payment card identifying number and generates, for each attempted transaction, an authentication cryptogram based at least upon a seed value stored within the payment card and further based upon a temporal signal value that changes for each attempted use of the payment card. The authentication cryptogram may be alpha-numerically encoded, preferably using a radix-32 coding to provide 5-bits of information for each character or symbol, and may be communicated in a 26-character payment card account name field instead of communicating a payment account name in said payment card account name field, to thus convey up to 130-bits of information while maintaining compatibility with existing point-of-sale equipment and payment system infrastructure.  Another prior art of record (W0 2019/195676 to Gaddam,) which discloses a smart device is provided between a transaction terminal (e.g. an access device, a point of sale terminal) and a payment card to facilitate a secure transaction. The smart device receives transaction details from the transaction terminal. The transaction terminal suspends the transaction. The smart device is brought in communication with a payment device in control of the user (e.g. the user of the payment device does not hand over the payment device to a merchant, clerk, waitstaff). The smart device receives a cryptogram identifying an account from the payment device and transmits the cryptogram to the transaction terminal. The transaction terminal resumes the transaction, generates a transaction authorization request message including the cryptogram, and transmits the transaction authorization request message to an issuer of the account. The transaction terminal receives an authorization response message from the issuer, and notifies the smart device of the transaction being approved or declined.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9 and 17, specifically the combination of steps of: determining, by the processor, that the received URL comprises a page of an application; opening, by an operating system (OS) executing on the processor, the page of the application based on the URL; transmitting, by the page of the application, the cryptogram to an authentication server, as recited in claims 1, 9 and 17.  Moreover, the missing claimed elements from Gomez/Gaddam are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Gomez/Gaddam disclosures because it is not common to: determining, by the processor, that the received URL comprises a page of an application; opening, by an operating system (OS) executing on the processor, the page of the application based on the URL; transmitting, by the page of the application, the cryptogram to an authentication server.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-8, 10-16 and 18-20 are also allowable for the same reason(s) described above.

7.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/25/2022